DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, 12, 14-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 4,526,693 – cited previously) in view of Weiss et al. (US 2,856,356 – cited previously) and Scheuerman (US 3,738,437 – cited previously).
With respect to independent claim 1, Son et al. discloses a method comprising: drilling through a plurality of differing zones of a subterranean formation (col. 1, l. 8-10; col. 1, l. 58-66; col. 2, l. 20-25) using a drilling fluid comprising: a non-oleaginous continuous phase (col. 2, l. 18-20, wherein an aqueous drilling fluid is disclosed); an oleaginous discontinuous phase (col. 2, l. 60-62); at least one viscosifier (col. 2, l. 45-50) and at least one first salt dissolved into the non-oleaginous phase (col. 2, l. 33-41), wherein the at least one first salt is selected from the group as claimed (col. 2, l. 33-41, wherein at least sodium chloride is provided for), and a density of the drilling fluid ranges from 8.0 ppg to 11.0 ppg (col. 2, l. 9-13).
With regard to the density of the fluid, Son et al. discloses wherein the hydrocarbon fluid can be admixed with the drilling fluid if a lower weight fluid is desired, and, further, specifies wherein the weight can be in the range of 8.5 to 18 ppg (col. 2, l. 9-13).  Since the range of density of the fluid of Son et al. overlaps that which is instantly claimed, and, further, since Son et al. specifies wherein the inclusion of the hydrocarbon fluid that is used to form an emulsion in the aqueous based drilling fluid provides for a lower weight fluid if desired, it would have been obvious to one having ordinary skill in the art to provide for a density within the range as In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the amount of the at least one first salt dissolved into the non-oleaginous continuous phase is maintained such that a density of the drilling fluid varies no more than 10% while drilling through the plurality of differing zones, Son et al. discloses wherein use of the disclosed drilling fluid prevents salt erosion in formations wherein soluble salts are present (col. 9, l. 65- col. 10, l. 9), thus establishing the fluids as insensitive to the salts contained in the formation.  Although silent to how such relates to density, Weiss et al. suggests wherein drilling fluids insensitive to contamination by salt from a formation are capable of being more readily maintained at a given density when employed as a drilling fluid during drilling (col. 2, l. 23-32).  As such, since Son et al. discloses wherein the amount of sodium chloride present within the drilling fluid is maintained so that the fluid is saturated at higher temperatures encountered while drilling (col. 2, l. 27-45), thereby preventing dissolution of drilled salt, and Weiss et al. suggests drilling fluids that are saturated with salts are insensitive to contamination by drilled salts so that the density is more readily maintained and heaving or sloughing of formations drilled through is prevented, it would have been obvious to one having ordinary skill in the art to maintain the density in the manner as claimed when using the drilling fluid of Son et al. in order to prevent contamination thereof with drilled salts, and, hence, enlargement of the borehole, as is desired by Son et al..  One having ordinary skill in the art would recognize the optimal varying of density In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Son et al. discloses wherein the viscosifying agent added to the aqueous based drilling fluid comprises a prehydrated bentonite (col. 2, l. 45-50), wherein the drilling fluid is used in a shale and salt formation (col. 1, l. 7-10).  The reference, however, fails to disclose wherein the at least one viscosifier is selected from the group as claimed.  Scheuerman teaches aqueous based drilling fluids used in drilling a shale formation (abstract) wherein the viscosity of the fluid can be adjusted by dilution with fresh water, or, by the addition of pre-hydrated bentonite or viscosifiers such as KELZAN XC polymer (col. 10, l. 27-33).  Since both Son et al. and Scheuerman teach aqueous based drilling fluids used in shale containing formations, wherein Scheuerman suggests a polymer viscosifier can be used as an alternative to pre-hydrated bentonite for the purpose of adjusting the viscosity of the drilling fluid, it would have been obvious to one having ordinary skill in the art to try a viscosifier as taught by Scheuerman as an alternative to the prehydrated bentonite of Son et al. in order to yield the predictable result of adjusting the viscosity of the drilling fluid therewith.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Additionally, the Examiner notes, there appears to be a lack of criticality with regard to the choice of viscosifying agent in the instant application, wherein it is disclosed viscosifiers such as natural/treated bentonite, MMH, MMO, guars or polymers may be used for such a purpose.  Therefore, absent any unexpected results achieved by the use of such generically disclosed 
With respect to depending claim 2, Son et al. discloses the non-oleaginous continuous phase as claimed (col. 2, l. 27-35).
With respect to depending claim 3, Son et al. discloses wherein the non-oleaginous continuous phase substantially saturated with the at least one first salt (col. 2, l. 33-42).
With respect to depending claim 5, Son et al. discloses wherein the oleaginous discontinuous phase is selected from the group as claimed (col. 2, l. 9-11).
With respect to depending claim 6, Son et al. discloses wherein the at least one zone of the subterranean formation comprises at least one second salt, wherein the at least one first salt and the at least one second salt are the same salt (col. 9, l. 28-40, wherein sodium chloride is the predominant salt in the formation and sodium chloride is the salt present in the drilling fluid).
With respect to depending claim 7, Son et al. discloses wherein the subterranean formation comprises swellable clay (col. 1, l. 19-27).
With respect to depending claim 8, Son et al. discloses wherein drilling through the plurality of different zones of the subterranean formation occurs without changing the drilling fluid used during the drilling (col. 1, l. 47-66).  
With respect to depending claim 9, Son et al. does not disclose running a casing into the formation, and, as such, appears to suggest drilling through the plurality of differing zones without running a casing into an upper zone as claimed (col. 3, l. 41-54).  Since Son et al. does not explicitly require the provision of a casing in the upper zone, one having ordinary skill in the art would be motivated to try the method of Son et al. without running a casing into the upper 
With respect to independent claim 10, Son et al. discloses a method comprising: drilling into at least an upper zone of a subterranean formation having at least one first salt therein (col. 1, l. 8-10; col. 1, l. 58-66; col. 2, l. 20-25) with a drilling fluid comprising: a non-oleaginous continuous phase (col. 2, l. 18-20, wherein an aqueous drilling fluid is disclosed); an oleaginous discontinuous phase (col. 2, l. 60-62); at least one viscosifier (col. 2, l. 45-50); and at least one second salt dissolved into the non-oleaginous phase (col. 2, l. 33-41), wherein the non-oleaginous continuous phase is an aqueous phase (col. 2, l. 18-20), an amount of the at least one second salt is dissolved in the aqueous phase, the at least one second salt is selected from the group as claimed (col. 2, l. 33-41, wherein at least sodium chloride is provided for), and a density of the drilling fluid ranges from 8.0 ppg to 11.0 ppg (col. 2, l. 9-13); and drilling into at least one selected from an intermediate zone and a lower zone of the subterranean formation using the drilling fluid (col. 1, l. 46-66; col. 3, l. 41-54).
With regard to the density of the fluid, Son et al. discloses wherein the hydrocarbon fluid can be admixed with the drilling fluid if a lower weight fluid is desired, and, further, specifies wherein the weight can be in the range of 8.5 to 18 ppg (col. 2, l. 9-13).  Since the range of density of the fluid of Son et al. overlaps that which is instantly claimed, and, further, since Son et al. specifies wherein the inclusion of the hydrocarbon fluid that is used to form an emulsion in the aqueous based drilling fluid provides for a lower weight fluid if desired, it would have been obvious to one having ordinary skill in the art to provide for a density within the range as instantly claimed when creating the drilling fluid of Son et al., as set forth above, since the reference clearly suggests a density overlapping the range as claimed, wherein the inclusion of In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the amount of the at least one second salt dissolved into the non-oleaginous continuous phase/aqueous phase as up to 4 wt% of saturation, Son et al. discloses wherein the drilling fluid is substantially saturated with the second salt (col. 2, l. 33-44), wherein such a saturation renders the fluid relatively insensitive to salt contamination that may arise while drilling through various formations (col. 1, l. 5-66).  The Examiner notes, this is the same purpose for which the amount of salt dissolved into the non-oleaginous phase is maintained by Applicant, as noted in [0028] of the specification as originally filed.  Since the fluid of Son et al. achieves the same purpose of the fluid of Applicant, one having ordinary skill would recognize the optimal amount of second salt to provide dissolved up to saturation in order to optimize such prevention of salt contamination from the formation since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regard to the amount of salt dissolved as maintaining that the density of the drilling fluid does not vary more than 10% while drilling, Son et al. discloses wherein use of the disclosed drilling fluid prevents salt erosion in formations wherein soluble salts are present (col. 9, l. 65- col. 10, l. 9), thus establishing the fluids as insensitive to the salts contained in the formation.  Although silent to how such relates to density, Weiss et al. suggests wherein drilling fluids insensitive to contamination by salt from a formation are capable of being more readily In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Son et al. discloses wherein the viscosifying agent added to the aqueous based drilling fluid comprises a prehydrated bentonite (col. 2, l. 45-50), wherein the drilling fluid is used in a shale and salt formation (col. 1, l. 7-10).  The reference, however, fails to disclose wherein the at least one viscosifier is selected from the group as claimed.  Scheuerman teaches aqueous based drilling fluids used in drilling a shale formation (abstract) wherein the viscosity of the fluid can be adjusted by dilution with fresh water, or, by the addition of pre-hydrated bentonite or viscosifiers such as KELZAN XC polymer (col. 10, l. 27-33).  Since both Son et al. and Scheuerman teach aqueous based drilling fluids used in shale containing formations, wherein Scheuerman suggests a polymer viscosifier can be used as an alternative to pre-hydrated 
With respect to depending claim 12, Son et al. discloses the aqueous phase as claimed (col. 2, l. 27-35).
With respect to depending claim 14, Son et al. discloses wherein the at least one first salt and the at least one second salt are the same salt (col. 9, l. 28-40, wherein sodium chloride is the predominant salt in the formation and sodium chloride is the salt present in the drilling fluid).
With respect to depending claim 15, Son fails to explicitly suggest wherein the at least one selected from the intermediate zone and the lower zone of the subterranean formation has a lower pressure than the upper zone containing the first salt; the reference does, however, suggest wherein successive zones are drilled through (col. 1, l. 47-52; col. 3, l. 41-54).  Weiss et al. teaches drilling through a salt zone of a formation, wherein it is further suggested, high pressure 
With respect to depending claim 16, Son et al. discloses wherein drilling through the at least one selected from the intermediate zone and the lower zone occurs without changing the drilling fluid used during the drilling (col. 1, l. 47-66).  
With respect to depending claim 17, Son et al. does not disclose running a casing into the formation, and, as such, appears to suggest drilling through the plurality of differing zones without running a casing into an upper zone as claimed (col. 3, l. 41-54).  Since Son et al. does not explicitly require the provision of a casing in the upper zone, one having ordinary skill in the art would be motivated to try the method of Son et al. without running a casing into the upper zone in order to avoid an unrequired and unnecessary expense in cost and time associated therewith.  
With respect to depending claim 23, Son et al. discloses wherein the at least one salt is sodium chloride; the reference further suggests a presence thereof from about 65 to 150 ppb, wherein it is suggested the quantity of sodium chloride necessary to saturate the fluid at the existing aqueous fluid temperature dissolves and the remainder remains suspended in the fluid; in instances wherein the aqueous fluid comprises brine, Son et al. notes a lesser amount of sodium chloride will be required (col. 2, l. 26-44).  Although silent to the presence of sodium chloride as within the range as claimed, since Son et al. suggests wherein the amount necessary about 65 ppb to include since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).
Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. in view of Weiss et al. and Barker et al. (US 4,201,679 – cited previously).
With respect to independent claim 18, Son et al. discloses a method comprising: drilling into at least an upper zone of a subterranean formation having swellable clays therein (col. 1, l. 5-28; col. 1, l. 47-66) with a drilling fluid comprising: a non-oleaginous continuous phase (col. 2, l. 18-20, wherein an aqueous drilling fluid is disclosed); an oleaginous discontinuous phase (col. 2, l. 60-62); an organophilic clay (col. 2, l. 45-48; see evidence in Conclusion of non-final office action mailed 05/18/20, wherein it was cited organophilic clay includes attapulgite and sepiolite); and at least one salt dissolved into the non-oleaginous phase (col. 2, l. 33-41) such that a reactivity of the swellable clay is reduced (col. 1, l. 46-66) and the at least one salt is selected from the group as claimed (col. 2, l. 33-41, wherein at least sodium chloride is provided for); and drilling into at least one selected from an intermediate zone and a lower zone of the subterranean formation (col. 1, l. 47-52; col. 3, l. 41-54).
 Son et al. fails to explicitly suggest wherein the at least one selected from the intermediate zone and the lower zone of the subterranean formation has a lower pressure than the 
Son et al. discloses wherein a viscosifying agent in the form of a clay such as prehydrated bentonite, attapulgite, sepiolite, or the like is added to the aqueous based drilling (col. 2, l. 45-50).  The reference, however, fails to disclose wherein the at least one viscosifier is selected from the group as claimed.  Barker et al. teaches drilling fluids and viscosifiers therefore that can be used in all types of water and at high temperatures wherein the drilling fluid includes an organophilic clay type viscosifier of sepiolite, and, further, a viscosifying extender therefore for the purpose of imparting to the drilling fluid a viscosity of sufficient nature to support a weighting agent without the need of excessive shearing energy (col. 1, l. 31-36).  Barker et al. further suggests such a combination of sepiolite and a polymer used as a drilling fluid viscosifier (col. 1, l. 51-56).  The viscosifier shows a distinct improvement over sepiolite alone when considered for use in salt water systems (col. 3, l. 1-3). As such, when using an organophilic clay, such as sepiolite, as a viscosifier in the drilling fluid of Son et al., it would have been obvious to one having ordinary skill in the art to add thereto an additional viscosifier, such as a polymer as taught by Barker et al. in order to impart an improved viscosifying effect to the 
With respect to depending claim 20, Son et al. discloses the at least one salt as claimed (col. 2, l. 26-44).
With respect to depending claim 21, Son et al. discloses wherein drilling through the at least one selected from the intermediate zone and the lower zone occurs without changing the drilling fluid used during the drilling (col. 1, l. 47-66).  
With respect to depending claim 22, Son et al. does not disclose running a casing into the formation, and, as such, appears to suggest drilling through the plurality of differing zones without running a casing into an upper zone as claimed (col. 3, l. 41-54).  Since Son et al. does not explicitly require the provision of a casing in the upper zone, one having ordinary skill in the art would be motivated to try the method of Son et al. without running a casing into the upper zone in order to avoid an unrequired and unnecessary expense in cost and time associated therewith.  
Response to Arguments
Applicant’s arguments with respect to the rejections of claims as obvious over Son et al. in view of Weiss et al. and Scheuerman have been fully considered but they are not persuasive.  
Applicant asserts Son does not describe an amount of at least one first salt as claimed and that Weiss does not resolve this shortcoming, nor does Scheuerman.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

The Examiner respectfully disagrees.  Since Son et al. discloses wherein the amount of sodium chloride present within the drilling fluid is maintained so that the fluid is saturated at higher temperatures encountered while drilling (col. 2, l. 27-45), thereby preventing dissolution of drilled salt, and Weiss et al. suggests drilling fluids that are saturated with salts are insensitive to contamination by drilled salts so that the density is more readily maintained and heaving or sloughing of formations drilled through is prevented, it would have been obvious to one having ordinary skill in the art to maintain the density in the manner as claimed when using the drilling fluid of Son et al. in order to prevent contamination thereof with drilled salts, and, hence, enlargement of the borehole, as is desired by Son et al..  One having ordinary skill in the art would recognize the optimal varying of density allowed for in order to prevent enlargement of the borehole due to contamination since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the particular viscosifier, Son et al. discloses wherein the viscosifying agent added to the aqueous based drilling fluid comprises a prehydrated bentonite (col. 2, l. 45-50), wherein the drilling fluid is used in a shale and salt formation (col. 1, l. 7-10).  The reference, however, fails to disclose wherein the at least one viscosifier is selected from the group as claimed.  Scheuerman teaches aqueous based drilling fluids used in drilling a shale formation (abstract) wherein the viscosity of the fluid can be adjusted by dilution with fresh water, or, by the addition of pre-hydrated bentonite or viscosifiers such as KELZAN XC polymer 
Applicant’s arguments with respect to the rejections of claims as unpatentable over Son in view of Weiss and Barker have been fully considered, but are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In further response to Applicant’s remarks pertaining to Son in view of Weiss, the Examiner maintains the position as set forth above with respect to the previous rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/29/21